
	
		II
		110th CONGRESS
		2d Session
		S. 3124
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2008
			Mr. Smith (for himself
			 and Mr. Wyden) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To require the Secretary of Labor to establish a program
		  to provide for workforce training and education, at community colleges, in the
		  fields of renewable energy and efficiency, green technology, and sustainable
		  environmental practices.
	
	
		1.Short titleThis Act may be cited as the
			 Community College Sustainability
			 Act.
		2.Community
			 college sustainability
			(a)DefinitionIn
			 this Act, the term community college means a 2-year institution
			 of higher education, as such term is defined in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001).
			(b)Workforce
			 training and education in renewable energy and efficiency, green technology,
			 and sustainable environmental practicesFrom funds made available
			 under subsection (d), the Secretary of Labor shall carry out a sustainability
			 workforce training and education program. In carrying out the program, the
			 Secretary shall award grants to community colleges to provide workforce
			 training and education in industries and practices, such as—
				(1)alternative
			 energy, including wind and solar energy;
				(2)green
			 construction, green retrofitting, and green design;
				(3)green chemistry,
			 green nanotechnology, or green technology;
				(4)water and energy
			 conservation;
				(5)recycling and
			 waste reduction;
				(6)sustainable
			 agriculture and farming; and
				(7)sustainable
			 culinary practices.
				(c)Award
			 considerationsOf the funds made available under subsection (b)
			 for a fiscal year, not less than $50,000,000 shall be awarded to community
			 colleges with existing (as of the date of the award) sustainability programs
			 that lead to certificates or degrees in 1 or more of the industries and
			 practices described in paragraphs (1) through (7) of subsection (b).
			(d)Authorization
			 of appropriationsThere are authorized to be appropriated and
			 there are appropriated to carry out this Act $100,000,000 for fiscal year 2009
			 and each subsequent fiscal year.
			
